DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a risk score associated with a chronic condition, assigning a plurality of physicians, formulating a plan of care, providing a consultation. The limitations of calculating a risk score associated with a chronic condition, assigning a plurality of physicians, formulating a plan of care, providing a consultation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Additionally, these steps fall into the category of certain methods of organizing human activity, commercial interactions as well as managing relationships and interactions between people. No computer or technology performs these steps and the broadest reasonable interpretation includes them being performed manually.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – providing an online database which stores a medical history of the patient. This is a data gathering step using laboratory equipment and the self monitoring device is insignificant extrasolution activity. No additional elements beyond the abstract idea are recited in the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited. The claim is not patent eligible.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to ICT specially adapted for communication between medical practitioners, classified in G16H 80/00.
II. Claims 15-26, drawn to ICT specially adapted for therapies, classified in G16H 20/00.
Newly submitted claims 15-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are drawn to a different sub combination usable together.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0257122 to Ong in view of U.S. Patent Application Publication 2012/0290311 to Tara et al. in further view of U.S. Patent Application Publication 2010/0299155 to Findlay in further view of U.S. Patent Application Publication 2014/0093478 to Turnbaugh et al.
As to claim 1, Ong discloses a method of delivering healthcare services to patients with chronic conditions through collaborative multidisciplinary healthcare, comprising: 
Providing, using a computer system, an online database (Ong figure 2); 
Electronically storing, using a computer system, in the online database a signature medical history describing a patient having at least one chronic condition (Ong [0091]); 
calculating, using a computer system, a risk score related to primary, secondary, and tertiary preventive care associated with the at least one chronic condition based in part on the signature medical record (Ong [0050] and [0039]);  
providing a collaborative consultation between the patient and each of the plurality of physician specialists within a predetermined time frame of the first visit, thereby eliminating a primary physician referral of the plurality of physician specialists (Ong [0224]).
Providing the patient with a self monitoring device wherein the self monitory device is electronically coupled to the computer system (Ong [0221]);
receiving, using the computer system, updated health data obtained by the self-monitoring device through (Ong [0221]);

However, Ong does not explicitly teach:
assigning a plurality of physician specialists based in part on the signature medical record and the risk score; 
the plurality of physician specialists comprising at least an immunologist, an infectious disease specialist, a cardiologist, an endocrinologist and a gastroenterologist; 
formulating a plan of care for the patient based on the signature medical record and on the plurality of physician specialists, wherein the plan of care is formulated before a first visit.
Tara discloses:
assigning a plurality of physician specialists based in part on the signature medical record and the risk score (Tara claim 7); 
formulating a plan of care for the patient based on the signature medical record and on the plurality of physician specialists, wherein the plan of care is formulated before a first visit (Tara [0009]).
It would have been obvious at the time of the invention to assign specialists and formulate care plans in the system of Ong to improve patient care by providing timely and better matched care.
However, Tara and Ong do not explicitly teach:
the plurality of physician specialists comprising at least an immunologist, an infectious disease specialist, a cardiologist, an endocrinologist and a gastroenterologist; 
It would have been obvious to try, in view of the teachings of specialists in Tara to select from a finite group of types of specialists, the particular set of an immunologist, an infectious disease specialist, a cardiologist, an endocrinologist and a gastroenterologist with the results being predictable, that a patient with a specific set of conditions would be appropriately treated.
However, Ong and Tara do not explicitly teach a plurality of physicians providing input based on received test data and updated health data.
Findlay discloses a plurality of physicians providing input based on received test data and updated health data (Findlay [0031] and [0032] and [0110]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to utilize a collaborative tool as in Findlay in the system of Ong and Tara to allow better collaboration between providers while meeting patient privacy requirements.
However, Ong, Tara, and Findlay do not explicitly teach determining, using laboratory equipment on a patient, a fingerprint of gut microbiome of a patient.
Turnbaugh discloses using laboratory equipment on a patient, a fingerprint of gut microbiome of a patient (Turnbaugh [0070-0072]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to discuss lab results taken with a known array as in Turnbaugh using the collaboration tools of Ong, Tara, and Findlay to allow better collaboration of gut microbiome data.
Response to Arguments
Applicant argues that the claimed invention is no longer abstract as it incorporates laboratory equipment and more than manually performed steps. Neither precludes the claim from being drawn to an abstract idea.  The laboratory equipment as claimed provides only a data gathering step (insignificant extra solution activity), the equipment is recited generally and performs its routine function. The additional communications features perform the same conventional features of collaboration that predates computers and merely automates these features.
Applicants arguments regarding the 103 rejection are moot in view of new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686